Citation Nr: 0730914	
Decision Date: 10/01/07    Archive Date: 10/16/07

DOCKET NO.  99-13 369A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a left wrist 
disorder.

3.  Entitlement to service connection for a left shoulder 
disorder.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a skin disorder, 
claimed as due to undiagnosed illness.

6.  Entitlement to service connection for muscle and joint 
pain, claimed as due to undiagnosed illness.

7.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as due to undiagnosed illness.

8.  Entitlement to service connection for sleep disturbances, 
claimed as due to undiagnosed illness.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1983 to 
November 1983 and from September 1990 to June 1991 including 
service in Southwest Asia from November 1990 to May 1991.  An 
NGB Form 22, Report of Separation and Record of Service, 
shows that the veteran also served with the Virgin Islands 
Army National Guard from October 1982 to February 1983.  A DD 
Form 214 showing separation from active duty in June 1991 
shows more than 7 years of prior inactive service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
San Juan, the Commonwealth of Puerto Rico, which denied 
claims by the veteran seeking entitlement to service 
connection for a left knee disorder, a left wrist disorder, a 
left shoulder disorder, a low back disorder, and 
hypertension; as well as denying claims of entitlement to 
service connection skin disorder, muscle and joint pain, a 
gastrointestinal disorder, and for sleep disturbances, 
claimed as due to undiagnosed illness.  

This case was previously before the Board in December 2000 at 
which time a service connection claim for a low back disorder 
was granted; the remainder of the claims as listed on the 
cover page of this decision were remanded for additional 
evidentiary development.  The development requested in that 
remand has been undertaken to the extent possible and the 
case has returned to the Board and is ready for the 
adjudication of all claims except for the hypertension claim.

The claim of entitlement to service connection for 
hypertension being remanded is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record does not demonstrate that the 
veteran has a currently diagnosed left knee disorder.

2.  The evidence of record does not demonstrate that the 
veteran has a currently diagnosed left wrist disorder.

3.  The evidence of record does not demonstrate that the 
veteran has a currently diagnosed left shoulder disorder.

4.  The veteran served in the Persian Gulf theater of 
operations.

5.  A skin disorder, variously diagnosed as tinea versicolor, 
post-inflammatory hyperpigmentation in the inguinal area and 
fibroepithelial polyps, was not manifested during the 
veteran's military service and there is no competent evidence 
of record relating such disorder to his military service.

5.  The evidence of record does not reflect that the veteran 
has any currently diagnosed disorder primarily manifested by 
joint and muscle pain, and those symptoms have not been 
etiologically related to the veteran's military service, to 
include the veteran's Persian Gulf service.

6.  A gastrointestinal disorder, manifested by colonic 
polyps, was not manifested during the veteran's military 
service and there is no competent evidence of record relating 
such disorder to his military service.

7.  The evidence of record does not reflect that the veteran 
has any currently diagnosed disorder primarily manifested by 
sleep disturbances, and that symptom has not been 
etiologically related to the veteran's military service, to 
include the veteran's Persian Gulf service.


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in or aggravated by 
active service or active duty for training.  38 U.S.C.A. §§ 
101(24), 1110, 1131 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.6, 3.303 (2007).

2.  A left wrist disorder was not incurred in or aggravated 
by active service, active duty for training, or inactive duty 
for training.  38 U.S.C.A. §§ 101(24), 1110, 1131 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.6, 3.303 (2007).

3.  A left shoulder disorder was not incurred in or 
aggravated by active service, active duty for training, or 
inactive duty for training.  38 U.S.C.A. §§ 101(24), 1110, 
1131 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.6, 3.303 
(2007).

4.  A skin disorder was not incurred in or aggravated by the 
veteran's active duty military service and such is not due to 
a "qualifying chronic disability."  38 U.S.C.A. §§ 1110, 
1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2007).

5.  A disorder claimed to be manifested by joint and muscle 
pain was not incurred in or aggravated by the veteran's 
active duty military service and such is not due to a 
"qualifying chronic disability."  38 U.S.C.A. §§ 1110, 1117, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2007).

6.  A gastrointestinal disorder was not incurred in or 
aggravated by the veteran's active duty military service and 
such is not due to a "qualifying chronic disability."  
38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.317 (2007).

7.  A disorder claimed to be manifested by sleep disturbances 
was not incurred in or aggravated by the veteran's active 
duty military service and such is not due to a "qualifying 
chronic disability."  38 U.S.C.A. §§ 1110, 1117, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The VCAA is accordingly generally applicable to this 
case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].  
However, inasmuch as the rating determination being appealed 
in this case was issued in January 1998, prior to the 
enactment of the VCAA, such notice was understandably not 
provided to the veteran prior to the adjudication of the 
claims.  Letters dated in August 2004 and November 2006 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Although these letters were not 
sent prior to initial adjudication of the veteran's claims, 
this was not prejudicial to him, since he was subsequently 
provided adequate notice, and he was provided with every 
opportunity to submit evidence and argument in support of his 
claims.

The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The 2004 and 2006 letters informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  In addition, a March 2007 letter 
informed the veteran of how VA assigns disability ratings and 
effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The veteran's service medical, ACDUTRA and National Guard 
records, VA medical treatment records, and identified private 
medical records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The veteran was also accorded VA 
examinations in 1997 and 2005.  38 C.F.R. § 3.159(c)(4).  The 
Board notes that repeated attempts to obtain the veteran's 
Muniz Air National Guard records; however, the Board 
concludes that there is no reasonable possibility that such 
records would manifestly change the ultimate disposition of 
the claims adjudicated herein, which were primarily denied 
based either upon lack of evidence of a currently diagnosed 
disorder and/or lack of nexus evidence.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).



Legal Analysis

        A.  Service Connection - Left Knee/Left Wrist/Left 
Shoulder

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2007).  Establishing direct 
service connection for a disability which has not been 
clearly shown in service requires that the evidence show the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(d) (2007); Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  Service connection is also warranted for post-
service manifestation of a chronic disability, if the 
disability is shown to have been chronic in service, or if 
there is a continuity of symptomatology sufficient to show 
that a chronic disorder existed in service.  38 C.F.R. § 
3.303(b) (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).

Entitlement to service connection is only available for 
disabilities incurred during active military, naval, or air 
service.  This includes periods of active duty or active duty 
for training during which the individual concerned was 
disabled from a disease or injury incurred or aggravated in 
the line of duty, or any period of inactive duty training 
during which the individual was disabled from an injury 
incurred in or aggravated in the line of duty.  38 U.S.C.A. § 
101(22), (24) (West 1991); 38 C.F.R. § 3.6(a) (2006).

Service medical records do not include an induction medical 
examination report for the veteran's initial period of active 
duty beginning in August 1983.

A May 1984 outpatient record indicates that the veteran fell 
into a ditch, injuring his left leg.  He had a small scrape 
on his shin.  He was noted to also have some loss of strength 
in the left hand.  Sworn statements from May 1984, and a duty 
status report, reflect that the accident occurred during 
military training and was in the line of duty.  A June 1985 
outpatient note reflects that the veteran had pain in his 
left shoulder blade after being hit by another person during 
a basketball game.  Assessment was a spasm of the rhomboid 
major.  He was seen again two days later, and there was full 
range of motion of both shoulders.  Assessment was resolving 
muscle strain.

A February 1989 emergency care record shows that the veteran 
was involved in a motor vehicle accident, incurring left 
wrist and left knee pain.  The record establishes that the 
accident occurred on February 16, 1989, during a period of 
ACDUTRA.  There were lacerations, bruises, and obvious 
deformity of the left wrist.  X-rays of the wrist were within 
normal limits.  The left shoulder had only minimal pain with 
no deformity and a full range of motion.  Assessment was 
"sprain."  A March 1989 follow-up record indicates that he 
had bursitis secondary to the motor vehicle accident.  A 
March 1989 disability statement indicates that the bursitis 
was incurred in the line of duty, but was not permanent.  The 
veteran was placed on temporary profile.  An April 1989 
outpatient record indicates continued left shoulder pain, as 
well as bilateral knee complaints.  The veteran was referred 
for left upper extremity strength testing.  A May 1989 
follow-up note shows that there was some slight weakness in 
the left shoulder, but no indication that it would preclude 
the veteran from returning to work.

A follow-up note to a June 1990 outpatient note that dealt 
primarily with back pain states that his back was better, but 
that his right knee hurt; examination of the left knee was 
normal.  A note shows complaints of low back pain and left 
knee pain.  Objective evaluation was normal.  X-rays of the 
lumbosacral spine were normal.  Assessment was a normal back 
and left knee.  An April 1996 service medical examination 
report is negative for any physical defects.  The report of 
medical history shows that the veteran reported painful knee 
joints of six months duration.

A March 1997 VA examination report indicates that the veteran 
alleged left knee, low back, left shoulder, left wrist, and 
left neck pain following a motor vehicle accident in 1989.  
He indicated no current pain in the neck, shoulder, or knee. 
Objectively, there was no swelling of the left shoulder, 
wrist, or knee.  There were no deformities, instability, 
tenderness, or muscle atrophy of the left shoulder or wrist.  
There was moderate crepitation of the left shoulder and 
wrist.  Strength of the shoulder and wrist were normal.  
There were no postural or fixed deformities or crepitation of 
the back or knees.  There was no instability of the knees.  
There was normal muscle strength and no muscle atrophy.  
There was full range of motion of the wrists.  Examination of 
the left shoulder, wrist, and knee was negative.

VA records note a complaint of shoulder pains in July 2002.  
Nerve conduction studies of the left upper extremity done in 
January 2004 were essentially normal. 

A VA examination of the joints was conducted in May 2005 at 
which time, the veteran complained of joint pain of the knees 
and occasional general joint pain.  Evaluation of the joints 
revealed that they were stable and pain free on testing.  At 
that time, musculoskeletal examination in the upper and lower 
extremities was entirely negative and there was no indication 
of arthritic changes.  

A careful review of the claims folder reveals that there is 
no current clinical diagnosis or physical disability or 
impairment of either the left knee, left wrist or left 
shoulder, according to both VA examinations conducted in 1997 
and 2005.  While the veteran has expressed that the 
aforementioned affected areas are occasionally painful, VA 
does not generally grant service connection for pain alone, 
without an identified underlying basis for the symptom.  See 
Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.").  

Without a diagnosis of underlying disorder of the left knee, 
left wrist and left shoulder, the Board cannot grant service 
connection for those claimed disorders.  To prevail on the 
issue of service connection, there must be medical evidence 
of a current disability.  See Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997) (a "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of 
a present disability, there can be no valid claim for service 
connection as Congress has specifically limited entitlement 
to service connection to cases where such incidents have 
resulted in a disability).

There is no question in this case that the veteran was 
involved in a motor vehicle accident in February 1989, 
shortly following which the veteran experienced 
symptomatology of the left knee, left wrist and left 
shoulder.  However, those immediate symptoms did not result 
in currently manifested chronic disabilities affecting those 
areas.  Thus, while the Board has considered the veteran's 
lay assertions, they do not outweigh the competent medical 
evidence of record, which does not indicate that the veteran 
currently has any clinical diagnoses relating to disorders of 
the left knee, left wrist and left shoulder and there is no 
X-ray evidence of arthritis in those areas.  In reaching its 
decision, the Board considered the benefit-of- the-doubt rule 
in making its determination.  However, the preponderance of 
the evidence is against the veteran's claims.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

        B.  Skin disorder/ muscle and joint pain/a 
gastrointestinal disorder/sleep disturbances, claimed as due 
to undiagnosed illness

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. 

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  See Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997).

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Benefits Act," which was Title I of the "Veterans' 
Benefits Improvements Act of 1994,"  Public Law 103-446.  
That statute, in part, added a new section 1117 to Title 38, 
United States Code. Section 1117 authorized VA to compensate 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness, or combination of 
undiagnosed illnesses, which became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a presumptive period following service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  In establishing the presumptive period, the Secretary 
was to review any credible scientific or medical evidence; 
the historical treatment afforded other diseases for which 
service connection is presumed, and other pertinent 
circumstances regarding the experience of Persian Gulf 
veterans.

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non- 
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid. In the original version of 38 
C.F.R. § 3.317, the presumptive period during which a veteran 
had to experience manifestations of a chronic disability was 
two years after the date on which he/she last performed 
active service in the Southwest Asia theater of operations 
during the Gulf War. In April 1997, VA published an interim 
rule that extended the presumptive period to December 31, 
2001.  This extension of the presumptive period was adopted 
as a final rule in March 1998, and on October 21, 1998, 
Public Law 105-277, §1602(a)(1) added 38 U.S.C. § 1118, which 
codified the presumption of service connection for an 
undiagnosed illness.

In November 2001, the VA issued an interim final rule which 
amended 38 C.F.R. § 3.317(a)(1)(i) to expand the presumptive 
period from December 2001 to December 2006.  On December 27, 
2001, the President signed into law the "Veterans Education 
and Benefits Expansion Act of 2001."  This legislation amends 
various provisions of 38 U.S.C. §§ 1117, 1118, including a 
complete revision of Section 1117(a), which now provides as 
follows:

(1) The Secretary may pay compensation under this subchapter 
to a Persian Gulf veteran with a qualifying chronic 
disability that became manifest- (A) during service on active 
duty in the Armed Forces in the Southwest Asia theater of 
operations during the Persian Gulf War; or (B) to a degree of 
10 percent or more during the presumptive period prescribed 
under subsection (b).

(2) For purposes of this subsection, the term 'qualifying 
chronic disability' means a chronic disability resulting from 
any of the following (or any combination of any of the 
following):

	(A) An undiagnosed illness. (B) A medically unexplained 
chronic multisymptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs or symptoms. (C) Any diagnosed 
illness that the Secretary determines in regulations 
prescribed under subsection (d) warrants a presumption of 
service-connection.

Section 1117(c)(1) was amended to change some language 
specific to undiagnosed illness, without substantively 
changing the provision.

A whole new subsection (g) was added to § 1117, as follows:

(g) For purposes of this section, signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multisymptom illness include the following: (1) Fatigue. (2) 
Unexplained rashes or other dermatological signs or symptoms. 
(3) Headache. (4) Muscle pain. (5) Joint pain. (6) 
Neurological signs and symptoms. (7) Neuropsychological signs 
or symptoms. (8) Signs or symptoms involving the upper or 
lower respiratory system. (9) Sleep disturbances. (10) 
Gastrointestinal signs or symptoms. (11) Cardiovascular signs 
or symptoms. (12) Abnormal weight loss. (13) Menstrual 
disorders.

In addition, 38 U.S.C. § 1118(a) was amended to add a 
paragraph including the signs and symptoms of § 1117(g) as 
manifestation of an undiagnosed illness.  The effective date 
of all of the cited amendments is March 1, 2002.  Also 
effective March 1, 2002, § 202 of the Veterans Educational 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001), amended 38 U.S.C.A. §1117 to expand the 
presumptive period to September 30, 2011.  See VBA Fast 
Letter 02-04 (January 17, 2002).  Effective December 18, 
2006, VA extended the presumptive period in 38 C.F.R. § 
3.317(a)(1)(i) through December 31, 2011, for qualifying 
chronic disabilities that become manifest to a degree of 10 
percent or more after active duty in the Southwest Asia 
theater of operations.  See 71 Fed. Reg. 75669-01 (December 
18, 2006).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As an initial matter, the Board finds that the veteran served 
in the Persian Gulf theater of operations.  Specifically, 
records indicate that he had service in Southwest Asia from 
November 1990 to May 1991.

VA records reflect that the veteran was treated for a scrotal 
epidermal inclusion cyst in April 1993; 2 sebaceous cysts of 
the scrotum were excised in April 1993.  

In November 1994, the veteran was evaluated for skin lesions, 
which he reported had appeared since Gulf War service.  A 
provisional diagnosis of dermatitis was made.  

The record contains a Persian Gulf War Registry report dated 
in January 1997.  The veteran reported that he had last been 
in the Persian Gulf from September 1990 to June 1991.  The 
veteran described his medical problems as skin rash, hair 
loss, hearing loss, vision loss, cyst on the testicle and low 
back pain.   

A VA general medical examination was conducted in March 1997.  
The veteran reported having a pruritic rash over much of the 
body and a history of scrotal cyst excision was noted.  A 
dermatology examination revealed dark macules, scaly patches 
and multiple colored papules.  Diagnoses of post inflammatory 
hyperpigmentation, intertrigo, epidermoid cyst in the 
retroauricular area and plantar warts were made.  

VA medical records dated in from 2002 to 2004 show treatment 
for conditions including: colonic polyps with rectal 
bleeding, hernia repair and abdominal pain 

A VA examination of the joints was conducted in May 2005 at 
which time, the veteran complained of joint pain of the 
knees.  At that time, musculoskeletal examination in the 
upper and lower extremities was entirely negative and there 
was no indication of arthritic changes.  The examiner opined 
that there was no physical explanation or disease entity 
which explained the subjective complaints regarding the 
joints.

A VA examination of the muscles was also conducted in May 
2005 at which time, the veteran complained moderate to severe 
pain in the legs and forearms, and reported that due to 
muscle pains he could not lift too much weight at the gym.  
There was normal muscle strength in the upper and lower 
extremities.  The examiner concluded that there was no 
physical explanation or disease entity which explained the 
subjective complaints regarding the muscles.

A VA examination for skin diseases was conducted in May 2005 
at which time the veteran complained of an itchy rash on the 
face and in the inguinal area, which he reported started 
during military service.  Tinea versicolor, post-inflammatory 
hyperpigmentation in the inguinal area and fibroepithelial 
polyps were diagnosed.  

A VA examination of the digestive system was also conducted 
in May 2005 at which time the veteran gave a history of 
rectal bleeding on and off since 2003.  Diagnoses of rectal 
bleeding due to polyps of the colon that had been resected 
and biopsied (benign); and status post colonoscopies 2001 and 
2003, were diagnosed.

The Board first notes that despite the veteran's contention 
that his complaints of a skin disorder, muscle and joint 
pain, a gastrointestinal disorder, and sleep disturbance are 
a result of an undiagnosed illness, these conditions were 
either attributable to a known clinical diagnosis or 
represent common symptoms of which he merely complained, 
which were not diagnosed or productive of as any disorder and 
which were not in any way determined to be signs or symptoms 
that may be a manifestation of an undiagnosed illness or a 
chronic multisymptom illness resulting from his Gulf War 
service.   

With respect to a skin disorder, this has been variously 
diagnosed as tinea versicolor, post-inflammatory 
hyperpigmentation in the inguinal area and fibroepithelial 
polyps.  The veteran's gastrointestinal disorder has been 
diagnosed as polyps of the colon.  With regard to the 
veteran's complaints of poor sleep, there has been no 
disorder diagnosed to include chronic fatigue syndrome and 
sleep apnea.  Moreover a VA psychiatric examination conducted 
in May 2005 failed to find any evidence of a psychiatric 
condition which might explain his symptoms of sleeplessness.  
In addition, there has been no evidence presented which 
establishes or even suggests that the veteran's reported 
symptoms of sleeplessness may be a manifestation of an 
undiagnosed illness or a chronic multisymptom illness due to 
his Persian Gulf service.  Similarly, although the veteran 
has complained of muscle and joint pain, there is simply no 
evidence of any physical impairment of the joints or muscles.  
Again, there has been no evidence presented which establishes 
or even suggests that the veteran's reported symptoms of 
muscle and joint pain may be a manifestation of an 
undiagnosed illness or a chronic multisymptom illness due to 
his Persian Gulf service.  Therefore, the provisions 
authorizing presumptive service connection for disabilities 
due to undiagnosed illness are not applicable to these 
issues.

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317, but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is warranted.  See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).  In this case, however, there is 
no competent evidence to support a finding that the veteran's 
claimed skin disorder, muscle and joint pain, 
gastrointestinal disorder, and sleep disturbances are related 
to any disease, injury, or incident during his military 
service.

The service medical records contain no diagnosis of any skin 
or gastrointestinal disorder and the April 1991 separation 
examination shows that clinical evaluation of the skin, 
abdomen and viscera were normal.  The veteran denied having 
any history of current problems related to skin diseases or 
any stomach, liver or intestinal trouble.  The earliest 
evidence of skin problems surfaced in 1993 and 1994; the 
earliest gastrointestinal disorder symptoms were documented 
in 2002.  The evidence of a nexus or link between service and 
these claimed conditions is limited to the veteran's own 
statements; the record is negative for documented competent 
or clinical evidence which establishes or even suggests an 
etiological link between skin and gastrointestinal conditions 
diagnosed post-service and the veteran's military service.  

The veteran's own statements regarding etiology and causation 
are not competent evidence since laypersons, such as the 
veteran, are not qualified to render an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Specifically, where the determinative issue 
is one of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu, supra.  Absent 
competent evidence relating the veteran's claimed skin and 
gastrointestinal disorders to his military service, he is not 
entitled to service connection on a direct basis for those 
conditions.

As indicated, the record contains no diagnosed condition 
primarily manifested by either sleeplessness or joint and 
muscle pain.  Without a diagnosis of underlying disorder 
primarily manifested by sleep disturbance or joint and muscle 
pain, the Board cannot grant service connection on a direct 
basis for those claimed disorders.  To prevail on the issue 
of service connection, there must be medical evidence of a 
current disability.  See Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997) (a "current disability" means a disability 
shown by competent medical evidence to exist at the time of 
the award of service connection); Brammer v. Derwinski, 3 
Vet. App. 223 (1992) (in the absence of proof of a present 
disability, there can be no valid claim for service 
connection as Congress has specifically limited entitlement 
to service connection to cases where such incidents have 
resulted in a disability).

The Board has considered the applicability of the benefit of 
the doubt doctrine. However, the preponderance of the 
evidence is against the veteran's claims of entitlement to 
service connection for a skin disorder, muscle and joint 
pain, a gastrointestinal disorder, and for sleep 
disturbances, claimed as due to undiagnosed illness and on 
the basis of direct service incurrence.  As such, that 
doctrine is not applicable in the instant appeal and his 
claims must be denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for a left knee disorder is denied.

Service connection for a left wrist disorder is denied.

Service connection for a left shoulder disorder is denied.

Service connection for a skin disorder is denied.

Service connection for muscle and joint pain is denied.

Service connection for a gastrointestinal disorder is denied.

Service connection for sleep disturbances is denied.




REMAND

Additional development is necessary before the Board can 
decide the claim of entitlement to service connection for 
hypertension.

A brief summary of the evidence shows that the veteran had 
increased or high blood pressure readings on several 
occasions in June 1986.  On one occasion, an examiner noted 
that the veteran shows emerging pattern of hypertension.  The 
veteran was not on active duty in June 1986, according to the 
DD Forms 214 that are in the claims file, but it is not clear 
whether he was on active duty for training or inactive duty 
for training during the time that these notations were made.  
Later service medical records show a history of hypertension, 
and a notation in February 1991, while the veteran was on 
active duty, shows that his medications included an 
antihypertensive medication.  In July 1996, assessments were 
labile hypertension and essential hypertension. 

A veteran who served for at least six months during a period 
of war or during peacetime on or after January 1, 1947, is 
presumed to have been in sound condition when examined, 
accepted and enrolled in service, except for defects noted at 
the time of entrance, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. §§ 1111, 1132 (West 2002); see 
VAOPGCPREC 3-2003 (July 16, 2003).  A preexisting disease 
will be considered to have been aggravated by military 
service when there is an increase in disability during such 
service, unless there is a specific finding that the increase 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306(a) (2007); Wagner v. 
Principi, 370 F.3d at 1096 (Fed. Cir. 2004).  Temporary or 
intermittent flare- ups of a preexisting injury or disease 
are not sufficient to be considered aggravation unless the 
underlying condition, as contrasted to symptoms, is worsened.  
Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation when the pre-service disability 
underwent an increase in severity during service.  38 C.F.R. 
§ 3.306(b) (2007).  A claimant is not required to show that 
the disease or injury increased in severity during service 
before VA's duty under this rebuttal standard attaches.  
Cotant v. Principi, 17 Vet. App. 116 (2003); see also 
VAOPGCPREC 3-2003 (July 16, 2003) (holding that 38 C.F.R. § 
3.306(b), which provides that aggravation may not be conceded 
unless the preexisting condition increased in severity during 
service, is not inconsistent with 38 U.S.C. § 1111, properly 
implements 38 U.S.C. § 1153, applies only to determinations 
concerning the presumption of aggravation under 38 U.S.C. § 
1153, and does not apply to determinations concerning the 
presumption of sound condition under 38 U.S.C.A.  § 1111).

As discussed above, under 38 U.S.C.A. § 5103A, VA's duty to 
assist includes providing the claimant a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  Under 38 
C.F.R. § 3.159(c)(4) (2007), VA is to afford a claimant a 
medical examination or obtain a medical opinion if VA 
determines it is necessary to decide a claim.  A medical 
examination or medical opinion is deemed necessary if the 
following criteria are met: (1) The record does not include 
sufficient competent medical evidence to decide the claim; 
(2) The record includes competent lay or medical evidence of 
a current diagnosed disability or persistent or recurrent 
symptoms of disability; (3) The record establishes that the 
claimant suffered an event, injury or disease in service, or 
has a disease or symptoms of a disease listed in 38 C.F.R. 
§§ 3.309, 3.313, 3.316, or 3.317, which manifested during an 
applicable presumptive period; and (4) The record indicates 
that the claimed disability or symptoms may be associated 
with the established event, injury, or disease or another 
service-connected disability.

In this case, it appears likely that hypertension existed 
prior to the veteran's period of active service extending 
from September 1990 to June 1991.  However, the record in 
this case does not contain sufficient findings as to whether 
the veteran's hypertension was aggravated during service.  An 
examination is therefore necessary before this claim can be 
decided.

Accordingly, the claim of entitlement to service connection 
for hypertension is REMANDED for the following development:

1.  A VA medical examination should be 
scheduled in order to address the 
following matters: (1) when was 
hypertension first manifested and did it 
clearly and unmistakably exist prior to 
the veteran's September 1990 enlistment; 
(2) if it is believed that hypertension 
was present when the veteran entered 
active duty in September 1990, the 
examiner is asked to provide an opinion 
as to whether hypertension , which 
existed prior to service, was aggravated 
during service (i.e. permanently 
increased in severity, as opposed to 
merely having flare-ups) and, if so, 
whether such aggravation was solely due 
to the natural progress of the condition; 
and (3) if the examiner does not believe 
that hypertension clearly and 
unmistakably existed prior to the 
veteran's September 1990 enlistment, the 
examiner is also asked to opine whether 
it is at least as likely as not that 
hypertension was incurred during the 
veteran's period of service extending 
from September 1990 to June 1991 or 
during the first post service year. 

2.  Thereafter, the RO should then 
readjudicate the claim on appeal based on 
all of the evidence of record and the 
laws and regulations discussed herein.  
If the disposition of the claim remains 
unfavorable, the RO should furnish the 
veteran a supplemental statement of the 
case and afford him an applicable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


